         Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

________________________________________
                                                               )
DENISE MILLER,                                                 )
                                                               )
         Plaintiff,                                            )        Case No.: 1:18-cv-02538-ADC
                                                               )
vs.                                                            )
                                                               )
TRIDENT ASSET MANAGEMENT, LLC,                                 )
ET AL.                                                         )
                                                               )
      Defendants.                                              )
________________________________________                       )

      DEFENDANT TRIDENT ASSET MANAGEMENT’S ATTORNEY FEE PETITION
            PURSUANT TO THIS COURT’S DECEMBER 4, 2019 ORDER

         COMES NOW, Defendant, Trident Asset Management, LLC (“Defendant” or “Trident”),

by and through undersigned counsel, and pursuant this Court’s December 4, 2019 Memorandum

Opinion and Order [ECF No. 167-168], hereby submits this Fee Petition in the amount of

THIRTY THREE THOUSAND FOUR HUNDRED FIFTY ONE DOLLARS                                 AND    FORTY ONE CENTS

($33,451.41), and in support states as follows:

I.       BACKGROUND

         On September 19, 2019, following this Court’s Memorandum Opinion granting Trident’s

Motion for Summary Judgment [ECF No. 149], Trident filed its Motion for Sanctions [ECF No.

153] seeking payment of its reasonable attorneys’ fees incurred in defending this lawsuit against

Plaintiff Denise Miller and her counsel, Jeffery Styles, Esq.1 Id. On December 4, 2019, this


1
 Trident’s Motion for Sanctions and this Court’s Memorandum Opinion states the spelling of Plaintiff counsel’s
name as “Jeffrey Styles.” After investigation, the correct spelling of counsel’s name is “Jeffery Styles.” See,
[Exhibit 1] (DC Bar Attorney Search Printout); [Exhibit 2] (Email from Jeffery Styles); [Exhibit 3] (September 2010
Newsletter from Sullivan, Styles & Barros, LLP). Inexplicably, Mr. Styles uses the incorrect spelling “Jeffrey” in
his signature block throughout this case even though his signature in the Certificate of Service contains the correct
spelling. See, e.g., [ECF No. 160 at Pg. 12]. Further, Mr. Styles even spelled his name incorrectly in his
electronically signed Declaration, whereas Mr. Alston’s Declaration is signed in wet ink. Cf. [ECF No. 160-2] and


                                                         1
          Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 2 of 10



Court granted Defendant’s Motion and ordered Defendants’ to file the instant Fee Petition. [ECF

No. 167-168].

         This case was filed almost eighteen (18) months ago in the Circuit Court for Baltimore

City, Maryland.2 Since that time, Defendant has incurred significant legal expenses and costs

defending Plaintiff’s bad faith claims whose counsel “continued to press this litigation” even

after “faced with his client’s admission of the debt, the false reporting of identity theft, and

[Plaintiff’s] lack of knowledge of whether the reporting was accurate.” [ECF Np. 167 at Pg. 8].

This Court noted that “[i]t is unfortunate for Defendant that Defendant had to bear the litigation

costs along the way.” Id. at Pg. 7.

         This Court granted Trident’s Motion and awarded Trident its reasonable attorneys’ fees

and costs against Plaintiff. [ECF No. 168]. This Court also awarded Trident its reasonable

attorneys’ fees and costs against Plaintiff’s counsel, jointly and severally with Plaintiff, from

April 17, 2019 through the end of this litigation.

         While all of the fees requested by Trident’s counsel are reasonable, significant amounts

of those fees were incurred due to the unreasonable litigation tactics by Plaintiff and her counsel.

In particular, Plaintiff filed unnecessary and duplicitous motions, disputed the forum upon which



[ECF No. 160-5]. Mr. Alston references Mr. Styles in his Declaration, but uses the “Jeffrey” spelling. [ECF No.
160-2 at ¶ 5]. Even more, Mr. Styles appears to have used the incorrect spelling of his name when registering for
his CM/ECF log-in, although he does have a second log-in where his name is spelled correctly. See, Estate of
Russell E. Morgan, Sr. v. BWW Law Group, LLC, Case No. 8:18-cv-00170-CBD (D.Md. Jan. 18, 2018).

Although undersigned counsel does not know why Mr. Styles routinely spells his name incorrectly, one possible
explanation is that Mr. Alston is the author-in-fact of these pleadings and papers and that Mr. Alston is not aware of
the correct spelling of Mr. Styles’ first name.
2
 This Court recognized that the Complaint was originally filed pro se, and that Mr. Styles entered his appearance on
December 12, 2018. [ECF No. 28]. Mr. Styles was first admitted to practice before this Court on November 16,
2018, and his appearance was entered almost immediately after his admission. Mr. Styles also entered his
appearance in the same fashion in other Alston-type cases before this Court. See, e.g., Owens v. Wells Fargo Bank,
N.A., Case No. 1:18-cv-02540-PX (D.Md. 2018) (Case was filed pro se and Mr. Styles first entered his appearance
on December 12, 2018).


                                                          2
        Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 3 of 10



to take a Rule 30(b)(6) deposition (only to ultimately abandon deposing the representative), and

even failed to appear at the Settlement Conference ordered by this Court.

       The fees sought herein are the reasonable attorneys’ fees and costs incurred by Trident.

II.    STANDARD OF REVIEW

       “The most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonable expended on the litigation multiplied by a reasonable hourly rate.”

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). This approach is commonly known as the

“lodestar method”.     Grisson v. The Mills Corp., 549 F.3d 313, 320 (4th Cir. 2008).             In

considering a fee award, the Court also considers the twelve factors that the Fourth Circuit set

forth in Barber v. Kimbrell’s, Inc., 577 F.2d 216 (4th Cir. 1978), to the extent that such factors

are applicable. These factors include:

               (1)     The time and labor expended
               (2)     The novelty and difficulty of the questions raised
               (3)     The skill required to properly perform the legal services
                       rendered
               (4)     The attorney’s opportunity costs in pressing the instant
                       litigation
               (5)     The customary fees for like work
               (6)     The attorney’s expectation at the outset of the litigation
               (7)     The time limitations imposed by the client or circumstances
               (8)     The amount in controversy and the results obtained
               (9)     The experience, reputation, and ability of the attorney
               (10)    The undesirability of the case within the legal community
                       in which the suit arose
               (11)    The nature and length of the professional relationship
                       between attorney and client
               (12)    Attorneys’ fee awards in similar cases.

Barber, 577 F.2d at 226, n. 28. Appendix B of the Local Rules of the District of Maryland

establish the rules and guidelines for determining attorney’s fees in this Court.

       This Court is not required to address what portion of the award is attributable to each

factor. In fact, as the United States Supreme Court noted in Hensley, many of the relevant



                                                 3
            Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 4 of 10



factors “are subsumed within the initial calculation of hours reasonably expended at a reasonably

hourly rate” and need not, therefore be specifically considered. Hensley, 461 U.S. at 434, n. 9.

As such, this Court’s is not required to address each factor when rendering a decision. See,

Zhang v. GC Services, LP, 537 F.Supp.2d 805, 812 (E.D.Va. 2008).

III.    FEES AND COSTS REQUESTED

        Defendant seeks reimbursement for 125.5 hours of work by three (3) attorneys and one

(1) paralegal. Ronald S. Canter, Esq. (Partner practicing for 40 years) performed 4.3 hours of

work on this case, Bradley T. Canter, Esq. (Managing Attorney/Associate practicing for 6 years)

performed 117.8 hours of work on this case, and Matthew W. Fogelman, Esq. (Associate

practicing for 8 years) performed 1.0 hours of work on this case.3 Paralegal Monica D. Lun

performed 2.3 hours of work on this case.

        The rates sought are reasonable as evidenced by the attached Affidavit of Bradley T.

Canter, Esq. [Exhibit 4]. The rates charged to Defendants are consistent with Appendix B to the

Local Rules of this Court. See also, Poole v. Textron, Inc., 192 F.R.D. 494, 509 (D.Md. 2000)

(noting that Appendix B to the Local Rules “provide[s] a presumptively reasonable range of

hourly rates”) and Hairston v. Prince George’s County, 2012 WL 5995451, at *2 (D.Md. Nov.

28, 2012) (“In the District of Maryland, a district judge’s determination is also guided by

Appendix B to the Court’s Local Rules, which sets out non-binding guidelines regarding hourly

rates.”).




3
  Mr. Fogleman’s involvement in this case was limited to his appearance at the Initial Scheduling Conference due to
Bradley T. Canter, Esq.’s unavailability. The Scheduling Conference was conducted on January 29, 2019, and then
rescheduled to January 31, 2019.


                                                         4
           Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 5 of 10



        Ronald S. Canter, Esq.’s hourly rate during this case was $445.00 in 2018 and $455.00 in

2019. Bradley T. Canter, Esq. and Matthew W. Fogleman, Esq.’s hourly rate during this case

was $245.00 in 2018 and $255.00 in 2019.4

        Based on their years of practice, the foregoing rates are reasonable, as is demonstrated by

the table below:

             Attorney/Paralegal                     Local Rules Rate        Rate in this Matter
             Ronald S. Canter (RSC)                 $300-$475               $445-$455
             Bradley T. Canter (BTC)                $165-$300               $245-$255
             Matthew W. Fogleman (MWF)              $165-$300               $245-$255
             Monica D. Lun (MDL)                    $95-$150                $145

        The reasonable hourly rates multiplied by the number of hours expended is as follows:

                   Attorney/Paralegal          Hours       Hourly Rate         Lodestar
                   RSC                         4.3         $445-$455           $ 1,957.00
                   BTC                         117.8       $245-$255           $ 29,992.00
                   MWF                         1.0         $245-255            $    255.00
                   MDL                         2.3         $145                $    333.50

                                                            TOTAL             $ 32,537.50

        Pursuant to Appendix B(1)(b), the total time and fees billed for each litigation phase is as

follows:

                         Litigation Phase             Hours        Lodestar
                         Case Administration          8.4          $ 2,113.00
                         Pleadings                    3.4          $    803.00
                         Written Discovery            20.7         $ 5,287.50
                         Depositions                  15.6         $ 4,087.00
                         Motions Practice5            68.2         $ 17,926.00
                         ADR                          4.7          $ 1,198.50
                         Fee Petition                 4.5          $ 1,147.50



4
  Effective January 1, 2019, Bradley T. Canter, Esq.’s hourly rate increased to $300.00 per hour. However, based
upon the long standing relationship between Trident and undersigned counsel, Trident was charged $255.00 per hour
for this case.
5
  In its Memorandum Opinion granting Trident’s Motion for Sanctions [ECF No. 167], this Court observed the
“pattern” of “extensive” motion practice conducted by Plaintiff and Mr. Alston. This conduct caused Trident to
incur attorneys’ fees that otherwise would not have been incurred.


                                                       5
         Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 6 of 10



        These amounts can be further broken down as to the date they were incurred relative to

April 17, 2019:

                         Litigation Phase              Before            04/17/19 to
                                                       04/17/19          12/09/19
                         Case Administration           $ 1,282.50        $    830.50
                         Pleadings                     $ 803.00          $      0.00
                         Written Discovery             $ 2,570.00        $ 2,717.50
                         Depositions                   $ 1,881.50        $ 2,205.50
                         Motions Practice              $ 271.50          $ 17,654.50
                         ADR                           $    51.00        $ 1,147.50
                         Fee Petition                  $     0.00        $ 1,147.50

                                   TOTAL               $ 6,859.50        $ 25,703.00

        Trident also incurred reasonable costs of $913.91 reflecting a deposition fee to Planet

Depos of $813.91 and a $100.00 fee to file a Motion to Appear Pro Hac Vice.6

        The attached Affidavit of Bradley T. Canter, Esq. sets forth further information about

each professional. [Exhibit 4]. Defendants also attach the contemporaneous time records in

chronological order broken down by the amount of time spent on each task performed [Exhibit

5], as well as summaries of the time records for each litigation phase. [Exhibit 6]. Exhibit 6

breaks down each litigation phase into fees incurred before and after April 17, 2019.

IV.     BARBER FACTORS

        1.       The time and labor expended

        The time records attached as Exhibit 5, and summarized in Exhibit 6, evidence the time

and labor expended by Trident’s counsel to defend this case. This lodestar method is a useful

starting point to any fee petition. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

        2.       The novelty and difficulty of the questions raised


6
 Trident moved for the admission of Michael Chapman, Esq. pro hac vice as he is Trident’s counsel in the State of
Georgia. Since Plaintiff noted the deposition of Trident’s representative in the State of Georgia, Mr. Chapman’s
appearance was necessary to eliminate the costs of undersigned counsel traveling to Georgia. Ultimately, Plaintiff
abandoned taking the deposition.


                                                         6
         Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 7 of 10



         Due to Plaintiff’s litigation practices, Defendant has to oppose several motions as well as

file its own Motion for Summary Judgment. Although undersigned counsel has defended similar

claims to those that FDCPA and FCRA claims in Plaintiff’s Amended Complaint, the bad faith

nature of the filings necessitated unique briefing to prevail on the merits and then on Trident’s

Motion for Sanctions.

         3.     The skill required to properly perform the legal services rendered

         Undersigned counsel and his law firm primarily practice in the field of creditor’s rights,

including the defense of lawsuits claiming violations of the FDCPA, FCRA, and state law

consumer protection statutes. These skills allowed undersigned counsel to represent Trident

without “reinventing the wheel”, which kept attorneys’ fees to as much as a minimum as they

could.

         4.     The attorney’s opportunity costs in pressing the instant litigation

         This factor is applicable when an attorney works on a contingency fee basis. Since

Trident’s counsel charged an hourly fee, any time spent on this case made it impossible to work

on any other case.

         5.     The customary fees for like work

         Lawyers customarily charge an hourly fee for the defense of FDCPA and FCRA claims.

Section 3 of Appendix B to the Local Rules establishes a reasonable and customary rate for

attorneys based on the number of years admitted to the bar. Each hour rate charged by the

individual attorney is within the guidelines. A recent decision by Court determined that fees

within Appendix B are reasonable for an FDCPA case. See, Garza v. Mitchell Rubenstein &

Associates, P.C., 2016 WL 7468039 (D.Md. Dec. 27, 2016).

         6.     The attorney’s expectation at the outset of the litigation




                                                  7
        Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 8 of 10



       This factor does not apply to this litigation.

       7.      The time limitations imposed by the client or circumstances

       This factor does not apply to this litigation.

       8.      The amount in controversy and the results obtained

       Undersigned counsel obtained the best possible result for Trident. Trident prevailed on

the merits through its Motion for Summary Judgment and was awarded sanctions in the form of

attorneys’ fees.

       9.      The experience, reputation, and ability of the attorney

       Counsel for Trident has significant experience, reputation, and abilities as attorneys in

FDCPA and FCRA litigation. Ronald S. Canter, Esq. has nearly forty (40) years of experience

representing creditor clients. He supervises Bradley T. Canter, Esq. and Matthew W. Fogleman,

Esq., each of whom has also represented creditor clients in FDCPA and FCRA litigation.

       In fact, some of the cases cited by this Court in its Memorandum Opinion were cases

wherein the creditor-defendant was represented by Trident’s attorneys.        See, e.g., Alston v.

Experian Info. Sols., Inc., 2016 WL 4555056 (D.Md. Aug. 31, 2016) and Alston v. Orion

Portfolio Services, LLC, 2017 WL 784122 (D.Md. Mar. 1, 2017). Further, Trident’s counsel

is/was involved in many of the cases that this Court cited to in its endnote, a list that captures

most of the cases that are part of the “Alston Machine”, although there are a few others.

       10.     The undesirability of the case within the legal community in which the suit
               arose

       This factor does not apply to this litigation.

       11.     The nature and length of the professional relationship between attorney
               and client




                                                  8
        Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 9 of 10



       Trident has a longstanding professional relationship with The Law Offices of Ronald S.

Canter, LLC for legal services.

       12.     Attorneys’ fee awards in similar cases.

       Considering the discovery and motions practice in this case, Trident’s request is

reasonable in light of attorney fee awards in other FDCPA/FCRA litigation. See, e.g., Randle v.

H&P Capital, Inc., 513 Fed.Appx. 282 (4th Cir. 2013) (affirming consumer attorney’s

$76,876.59 fee award). However, since the number of hours expended on a particular matter is

case specific, it is more prudent to use the lodestar method.

V.     CONCLUSION

       Based upon the foregoing, Defendant Trident Asset Management, LLC respectfully

request that this Honorable Court grant this Fee Petition and:

       A.      Enter judgment in favor of Trident and against Plaintiff, Denise Miller, for the

reasonable attorneys’ fee and costs incurred in this matter from the filing of the Complaint

through April 16, 2019 in the amount of SIX THOUSAND WIGHT HUNDRED FIFTY NINE FOLLARS

AND FIFTY CENTS   ($6,859.50);

       B.      Enter judgment in favor of Trident and against Plaintiff, Denise Miller, her

counsel, Jeffery Styles, Esq. and Washington Legal Group, LLC, jointly and severally, for the

reasonable attorneys’ fees and costs incurred in this matter from the filing of the Complaint

through the filing of the Fee Petition, in the amount of TWENTY SIX THOUSAND FIVE HUNDRED

NINETY ONE DOLLARS AND NINETY ONE CENTS ($26,591.91).

       C.      For such other relief as justice may require.




                                                 9
       Case 1:18-cv-02538-ADC Document 172 Filed 12/11/19 Page 10 of 10



                                      THE LAW OFFICES OF RONALD S. CANTER, LLC


                                      /s/ Bradley T. Canter
                                      Bradley T. Canter, Esquire
                                      Bar #18995
                                      200A Monroe Street, Suite 104
                                      Rockville, Maryland 20850
                                      Telephone: (301) 424-7490
                                      Facsimile: (301) 424-7470
                                      E-Mail: bcanter@roncanterllc.com
                                      Attorney for Defendant Trident Asset Management, LLC



                              CERTIFICATE OF SERVICE


       The undersigned does hereby certify that a true and correct copy of the foregoing was
served upon the individual(s) listed below by ECF procedures on this 11th day of December,
2019 to:


Jeffery W. Styles, Esq.
1666 K Street NW, Suite 440
Washington, DC 20006
jstyles@washlegal.com
Attorney for Plaintiff


                                            /s/ Bradley T. Canter
                                            Bradley T. Canter, Esquire
                                            Attorney for Trident Asset Management, LLC




                                              10
